 

Exhibit 10.3

 

Loan Agreement

Agreement #:

Party A (Creditor): Guangdong Jianianhua Recreation Development Co., Ltd.

 

Business License #:914406057578576550

 

Address: Foshan City Nanhai Dist Shishan Town Songgang Nanguo Taoyuan Tian`an
Hongji Huayuan Community

 

Tel:

 

Party B (Debtor): Qianhai Meijiao (Shenzhen) Consulting Management Co., Ltd.

 

Business License # 91440300MA5DAR2D5C

 

Address: Shenzhen City Qianhai Shengang Hezuo Dist Qianwan Yi Rd 1-A-201

 

Tel: 13458609443

 

Party B is seeking short term loan from Party A due to the shortage of working
Capital. Party A is willing to lend such fund to Party B. Party A and Party B
have reached and will strictly implement the following Loan Contract after
friendly negotiation.

 

I.Amount, usage, and delivery of loan

 

1.1Party B will borrow RMB 1,000,000 (one million RMB)

 

1.2The said loan in this agreement can only be used as daily working capital,
but cannot be used for other purpose and illegal purpose

 

1.3Party A will deliver the loan to Party B by wire transfer to Party B’s
account. Once the fund has been wired out, the obligation of Party A is
finished.

 

1.4Party B will assign the following account as the receipt account:

 

Account name: Qianhai Meijiao (Shenzhen) Consulting Management Co., Ltd.

 

Bank:

 

Account #:

 

1.5Party B should provide Party A a formal receipt once the fund is arrived.
However, even if Party B doesn’t provide such receipt, this will not affect the
fact that Party B has received such loan from Party A.

 



1

 

 

II.Term of the loan and repayment

 

2.1The term of the loan is from 2019/1/18 to 2019/7/17, in the circumstance that
the actual wire transfer date is different, use the payment date as the starting
date. Party B should repay the interests and principal by the end of this term.

 

2.2Party B should repay the interests and principal before 2019/7/17. When make
the repayment, Party B should wire transfer the fund to the following account
assigned by Party A:
Account name: Guangdong Jianianhua Recreation Development Co., Ltd.
Bank:

 

III.In the circumstance that Party B cannot repay the loan according to this
agreement, the scope of Party B’s liability for the settlement of the loan and
contract debts includes but is not limited to the borrowing principal, interest,
penalty interest and Party A’s expenses for the realization of the creditor’s
rights (including lawyer’s fees, litigation fees, travel expenses, evaluation
auction fees, announcement fees, etc.)

 

IV.Any disputes, if there are, shall be solved by the Parties through
negotiation. If the disputes cannot be solved, a lawsuit shall be filed with the
People’s court within the jurisdiction of both parties.

 

V.Any format of notices and/or reminders should be sent by mail to the above
addresses of both parties. Any formal notice should be deemed delivery after
three days of mailing. Any change of contact information should be notified to
the other party promptly.

 

VI.The above-mentioned Contract is made in two copies, with each party sharing
either copy of them, and shall come into force after the Contract is signed and
the loan is received; and shall be terminated after Party B has paid off the
loan and interests, if any.

 



Party A (signature and seal):

 

Guangdong Jianianhua Recreation Development Co., Ltd.

 

Party B (signature and seal):

 

Qianhai Meijiao (Shenzhen) Consulting Management Co., Ltd.

 

Date: January 18, 2019 Date: January 18, 2019



 



 

 